 

Exhibit 10.19

 

ASSET PURCHASE AGREEMENT

 

ASSET PURCHASE AGREEMENT dated as of the 28th day of April, 2016, by and among
Arkados Energy Solutions, LLC ("Acquiror"), a Delaware corporation, Arkados,
Inc., a Delaware corporation (“AKDS”), New Dimensions Energy Solutions, LLC, a
Delaware limited liability company (“NDES” or the “Seller”) and Edward D. Miller
(“Miller”)

 

WITNESSETH

 

Whereas, the Seller owns all the right, title and interest in, to and under
certain customer/client lists (the “NDES Customer Lists”) relating to the
business of non-residential energy-efficient lighting or lighting solutions
services (the “NDES Customers”);

 

Whereas, the members of NDES intend to dissolve NDES and accordingly are in the
process of selling the assets of NDES;

 

Whereas, NDES owes Miller certain amounts in respect of funds Miller advanced to
NDES as evidenced by that certain promissory note having a principal amount of
$100,000 and any accrued interest thereupon (the “NDES Indebtedness”);

 

Whereas, the Acquiror is a wholly-owned subsidiary of AKDS, which is engaged in
the business of providing software and other services various involving energy
solutions;

 

Whereas, AKDS has registered its Common Stock, par value $0.001 per share (the
“AKDS Common Shares”) with the U.S. Securities and Exchange Commission;

 

Whereas, NDES desires to sell all of its right, title and interest in, to and
under the NDES Customer Lists to Acquiror and to apply the proceeds thereof to
the repayment of its obligations to Miller, all on the terms and conditions set
forth herein (the “Acquisition”); and

 

Whereas, Acquiror wishes to buy from NDES all of NDES’ right, title and interest
in, to and under the NDES Customer Lists, all on the terms and conditions set
forth herein.

 

NOW, THEREFORE, in consideration of the premises and of the mutual promises and
covenants contained herein, the parties, intending to be legally bound, hereby
represent, warrant and agree as follows:

 

 -1- 

 

  

I. DEFINITIONS

 

1.1           Defined Terms. As used in this Agreement, the following terms
shall have the meanings indicated below:

 

“Closing” shall mean the consummation of the Transactions on the date hereof.

 

“Consents” shall refer to the consents or approval of any third party including
any governmental agency required in connection with the Acquisition including,
but not limited to, any consent required in connection with the transfer of the
Assets as hereinafter defined or resulting from completion of the Acquisition
required by or necessary to prevent any termination of a Material Contract
referred to in Section 5.5 and listed in the Disclosure Schedules.

 

“Contract” shall mean any agreement, contract, license, indenture, lease,
mortgage, plan, arrangement, commitment or instrument including any note or
other debt instrument (whether written or oral to the extent any of the
foregoing represent binding obligations of a party).

 

“Enforceability Exceptions” shall mean the extent to which enforceability of an
obligation may be limited by applicable bankruptcy, insolvency, re-organization
or other similar laws affecting the enforcement of creditors’ rights generally
and by principles of equity regarding the availability of remedies.

 

“Knowledge” shall mean with respect to a party's awareness of the presence or
absence of a fact, event or condition (a) actual knowledge plus, if different,
(b) the knowledge that would be obtained if such party conducted itself
faithfully and exercised a sound discretion in the management of his own
affairs. The knowledge of any party making a representation for warranties
hereunder shall be attributable to all other parties making such representations
for warranties.

 

“Laws” shall mean all laws, common laws, rules, regulations, ordinances, codes,
judgments, injunctions, orders, decrees, permits, policies and other
requirements of the United States, including all local governments and all
agencies and instrumentalities thereof, including any administrative agencies or
administrative body created by any such government.

 

“Liabilities” shall mean any indebtedness, liability, claim, loss, damage,
deficiency, obligation or responsibility, fixed or unfixed, choate or inchoate,
liquidated or unliquidated, secured or unsecured, accrued, absolute, contingent
or otherwise, whether or not of a kind required by generally accepted accounting
principles to be set forth on a financial statement including the notes thereto.

 

“Lien” means any mortgage, pledge, lien, encumbrance, charge, adverse claim or
restriction of any kind affecting title or resulting in an encumbrance against
property, real or personal, tangible or intangible, or a security interest of
any kind (including any conditional sale or other title retention agreement, any
lease in the nature thereof, any third party option or other agreement to sell
and any filing of or agreement to give, any financing statement under the
Uniform Commercial Code (or equivalent statute) of any jurisdiction).

 

 -2- 

 

  

“Material Adverse Effect” or “Material Adverse Change” with respect to a party
means a change which would in the aggregate have material adverse effect on the
assets, liabilities (whether absolute, accrued, contingent or otherwise),
condition (financial or otherwise), results of operations, business or future
business or financial condition on a consolidated or combined basis of such
party.

 

“Person” shall mean any natural person, corporation, division of a corporation,
partnership, trust, joint venture, association, company, estate, unincorporated
organization or governmental entity.

 

“Regulation D” means Regulation D promulgated under the Securities Act.

 

“Returns” shall mean all returns (including, without limitation, information
returns and other material information), reports and forms relating to Taxation
required by any Law to be filed with any tax authority.

 

“Securities Act” shall mean the Securities Act of 1933, as amended.

 

“Subsidiary” shall refer to any corporation or other entities in which a Person
has a majority interest or which is otherwise controlled by such Person.

 

“Taxation Authority” shall mean any taxing or other authority, whether of the
United

States or elsewhere, competent to impose any Tax liability.

 

“Tax” shall mean:

 

1. All taxes, duties, charges, levies, deductions or withholdings wherever
imposed and whether of the United States or elsewhere including without
limitation income tax, (including income tax required to be deducted or withheld
from or accounted for in respect of any payment) capital gains tax, inheritance
tax, corporation tax, withholding tax, social security and other similar
contributions;

 

2 . Any interest penalty, fine and surcharge related to or arising in connection
with any of the matters specified in the preceding sub-paragraph.

 

“Transactions” shall mean, in respect of any party, all transactions set forth
in or contemplated by this Agreement that involve, relate to or affect such
party, including, without limitation, the Acquisition.

 

 -3- 

 

  

II. PURCHASE AND SALE

 

2.1           Assets To Be Conveyed. Subject to the terms and conditions herein
set forth, and on the basis of the mutual representations, warranties and
covenants herein set forth, at the Closing (as hereinafter defined), the Seller
hereby sells, and Acquiror hereby buys, the NDES Customer Lists (collectively
the "Assets"), as more fully set forth in Schedule 2.1, free and clear of all
Liens, except as set forth in the Disclosure Schedules, including (but not
limited to):

 

(1)           all of the Seller’s right, title and interest in, to and under all
contracts with any NDES Customers (the “Material Contracts”); and

 

(2)           all books, papers, files, documents, and records (including
without limitation, records stored on electronic media) pertaining to or
embodying the Assets.

 

2.2           Disclosure Schedules. The Seller has delivered schedules relating
to the Assets, the NDES Customers and other matters as required herein
(collectively, the "Disclosure Schedules") setting forth the matters required to
be set forth in the Disclosure Schedules as described elsewhere in this
Agreement. The Disclosure Schedules shall be deemed to be part of this
Agreement.

 

  III.         PURCHASE PRICE; PAYMENT

 

3.1           Purchase Price; Payment.

 

(a) In consideration for the purchase of the Assets, subject to Section 3.1(b),
at the Closing AKDS will deliver to NDES or upon the instruction of NDES: (i)
One Hundred Sixty-Six Thousand Six Hundred Sixty-Seven (166,667) AKDS Common
Shares (the “Acquisition Shares”), and (ii) a warrant to purchase One Hundred
Sixty-Six Thousand Six Hundred Sixty-Seven (166,667) Common Shares at an
exercise price of $2.00 per share (the “Acquisition Warrant”) substantially in
the form of Exhibit A to this Agreement; the Acquisition Shares and the
Acquisition Warrant being collectively referred to as the “Acquisition
Securities”). The certificates that represent the Acquisition Shares (the “Share
Certificates”), the Acquisition Warrant and the certificate that will represent
the AKDS Common Shares to be issued upon the exercise of the Acquisition Warrant
(the “Underlying Acquisition Shares”) shall each bear legends restricting their
transferability to comply with the exemption from registration under Section
4(a)(2) of the Securities Act.

 

(b) NDES hereby instructs AKDS to deliver the Acquisition Securities to Miller
at his address set forth in Section 9.6. In lieu of delivering the Share
Certificates to Miller at the Closing, the Acquiror may deliver to NDES and
Miller a true copy of the irrevocable written instruction of AKDS to its
transfer agent instructing the transfer agent to issue the Acquisition Shares to
Miller within three days of the date of the letter (the “Irrevocable Order”).

 

 -4- 

 

  

(c) Upon delivery of the Acquisition Securities (or, in the alternative, the
Irrevocable Order and the Acquisition Warrant) to Miller, Miller will accept the
Acquisition Securities in full satisfaction of, and in exchange for his
cancellation of, the NDES Indebtedness and shall deliver the original of any
evidence of the NDES Indebtedness to NDES marked “cancelled.”

 

IV. DELIVERIES

 

4.1         The Seller’s Deliveries to Acquiror. As a condition to the
obligations of the Acquiror under this Agreement, at the Closing the Seller will
deliver to Acquiror:

 

(1)         originals of all Materials Contracts;

 

(2)         the written consents of all of the members of NDES which irrevocably
authorizes and directs the dissolution and winding up of NDES in accordance with
the applicable law of the jurisdiction of its formation and the payment of the
NDES Indebtedness to Miller by the delivery of the Acquisition Securities to
Miller; and

 

(3)        such other documents as may be reasonably requested by counsel for
the Acquiror or AKDS as may be necessary for the implementation and consummation
of this Agreement and the other transactions contemplated hereby.

 

4.2          Deliveries to the Seller by AKDS and the Acquiror. At Closing, AKDS
and the Acquiror will make the deliveries of the Acquisition Securities required
to be made by it under Section 3.1 as the purchase price for the Assets.

 

V. REPRESENTATIONS AND WARRANTIES OF

THE SELLER AND MILLER

 

Except as set forth in the Disclosure Schedule, in addition to any other
representations or warranties, the Seller makes the following representations
and warranties to AKDS and the Acquiror on the date hereof with the knowledge
and understanding that AKDS and the Acquiror are relying materially upon such
representations and warranties. References to Schedule numbers shall refer to
the subdivisions of the Disclosure Schedule.

 

5.1         Business Organization; Due Authorization. The Seller is a duly
formed and validly existing limited liability company in good standing under the
laws of the jurisdiction of its formation. This Agreement and the Transactions
contemplated hereby have been duly authorized by the Seller by all necessary
action.

 

5.2         Authority; Enforceability. The Seller has all the requisite power
and authority to execute and delivery and perform its obligations under this
Agreement and all related transactions as provided hereunder. This Agreement is
a valid and binding agreement, enforceable against the Seller in accordance with
its respective terms, subject to the Enforceability Exceptions.

 

 -5- 

 

  

5.3         Title to Assets; Absence of Liens. The Seller has good and
marketable title to, or in the case of leases and licenses, valid and subsisting
leasehold interest or licenses in, the Assets, including without limitation, all
of the properties and assets that are listed in Schedule 2.1, in each case free
and clear of any and all Liens. There are no customers of NDES not included in
the NDES Customer Lists.

 

5.4           Contracts. Schedule 5.4 consists of a true and complete list of
all Material Contracts, which relate to the NDES Customer List.

 

Except as set forth on Schedule 5.4 (i) each Material Contract is a full force
and effect and there is no default under any Material Contract either by the
Seller or, to the knowledge of the Seller, by any other party thereto, and no
event has occurred that with the lapse of time or the giving of notice or both
would constitute a default thereunder by Seller or to the knowledge of the
Seller, any other party of which could result in termination of a Material
Agreement or which would provide the basis for a claim against the Seller; (ii)
no party to any such Material Contract has given notice to the Seller of or made
a claim against the Seller with respect to any breach or default thereunder; and
(iii) the Seller has not received any payment from any contracting party in
connection with, or as an inducement for, entering into any contract, agreement,
commitment or instrument with the Seller except for payment for actual services
rendered or to be rendered by the Seller, consistent with amounts historically
charged for such service.

 

Schedule 5.4 also lists all pending executed letters of intent. To the Knowledge
of the Seller no letter of intent has been canceled or terminated.

 

5.5           Litigation. There is no claim, action, proceeding, or
investigation pending or, to the Knowledge of the Seller, threatened against or
affecting the Seller, any member of the Seller, any Material Contract or any of
the Seller’s relationship or agreements with NDES Customers, or any of the
Assets before or by any court, arbitrator or governmental agency or authority
which, in their reasonable judgment, could have a Material Adverse Effect on the
Seller or the Material Contracts. There are no decrees, injunctions or orders of
any court, governmental department, agency or arbitration outstanding against
the Seller or any member of the Seller and with respect to any action or claim
covered by insurance, the Seller has complied with all requirements of any such
policy which are conditions to the defense and continued defense of such claim
or action. Neither the Seller, any NDES Customers or any person for whose acts
or defaults in the matter it may be contractually or vicariously liable is
involved in any civil criminal or arbitration proceedings or reference of any
dispute to any expert and, to the Knowledge of the Seller, no such proceeding is
pending or threatened against the Seller, any member of the Seller or any NDES
Customer and there are no facts likely to give rise to such proceedings or
reference.

 

 -6- 

 

 

5.6           No Conflict. The execution and delivery of this Agreement by the
Seller does not, and the consummation by the Seller of the Transactions will
not, violate, conflict with or result in a breach of any provision of, or
constitute a default (or in an event which, with notice or lapse of time or
both, would constitute a default) under, or result in the termination of, or
accelerate the performance required by, or result in a right of termination or
acceleration under, or result in the creation of any lien, security interest,
charge or encumbrance upon any of the properties or Assets under any (i) any
statute, law, ordinance, rule, regulation, judgment, decree, order, injunction,
writ, permit or license of any court or governmental authority applicable to any
NDES Customer or any of the Assets, or (iii) except as set forth in Schedule
5.6, any note, bond, mortgage, indenture, deed of trust, license, franchise,
permit, concession, contract, lease or other instrument, obligation or agreement
of any kind to which the Seller is now a party or by which the Seller or any of
its properties or the Assets may be bound or affected, excluding from the
foregoing clauses (i) and (ii), such violations, conflicts, breaches, defaults,
terminations, accelerations or creations of liens, security interests, charges
or encumbrances that would not, in the aggregate, have a Material Adverse
Effect.

 

5.7           Compliance With Law. The Seller does not know of any assertion by
any party that Seller is in violation in any material respect of any such laws,
rules, regulations, orders, restrictions or requirements with respect to its
operations, and no notice in that regard has been received by the Seller or any
member of the Seller.

 

5.8           Employee Matters. The Seller has no employees and has never
maintained or contributed to any employee benefit plan, or any stock purchase
plan, stock option plan, fringe benefit plan, bonus plan or any other deferred
compensation agreement, plan or funding arrangement, whether or not such plan
has been terminated and whether or not such plan is of legally binding nature in
the form of an informal understanding.

 

5.9           Non Governmental Consents. Except as listed in Schedule 5.9, no
Consent of any third party is required pursuant to any Material Contract or by
any non governmental third party to preserve any material right of the Seller
being transferred hereby or which relates to the Assets.

 

5.10         Liabilities. Aside from the NDES Obligation, NDES does not have any
Liabilities.

 

5.11         Accounts Receivable. NDES has no accounts receivable.

 

 -7- 

 

 

5.12         Investment Intent; Requisite Sophistication and Delivery of
Information. The Seller and Miller hereby represent and warrant that Miller will
be acquiring the Acquisition Securities solely for his investment purposes, for
his own account, and not with a view to the distribution of any of the
Acquisition Securities. Miller hereby represents that he is an “accredited
investor,” as defined in Regulation D. The Seller and Miller further represent
and warrant that each understands that AKDS is issuing the Acquisition
Securities at the Seller’s instruction to Miller in reliance upon an exemption
from the registration requirements of Section 5 of the Securities Act contained
in Section 4(a)(2) of the Securities Act. Miller acknowledges that the
Acquisition Shares may not be sold, transferred, pledged, hypothecated, assigned
or otherwise disposed of by Miller unless Miller has provided AKDS with a legal
opinion reasonably satisfactory in form and substance and stating that such
transfer, pledge, hypothecation, assignment or other transfer is exempt from the
registration requirements of the Securities Act. Furthermore, Miller
acknowledges that the Share Certificates, the Acquisition Warrant and the
Underlying Acquisition Shares each shall bear an appropriate restrictive legend
to reflect the foregoing restrictions and that stop transfer instructions will
be placed against the Acquisition Shares and, when issued, the Underlying
Acquisition Shares with respect thereto. Miller acknowledges that he can bear
the economic risk and complete loss of its investment in the Acquisition
Securities and has such knowledge and experience in financial or business
matters that he is capable of evaluating the merits and risks of the Acquisition
Securities. Miller has had an opportunity to receive all information related to
AKDS requested by him and to ask questions of and receive answers from AKDS
regarding AKDS, its business and the Acquisition Securities.

 

VI.          REPRESENTATIONS AND WARRANTIES OF THE ACQUIROR AND AKDS

 

AKDS and the Acquiror jointly and severally represent and warrant to the Seller
as follows as of the date hereof, with the Knowledge that the Seller is relying
materially on such representations and warranties:

 

6.1           Organization and Standing of Acquiror. Each of AKDS and the
Acquiror is a corporation duly organized, validly existing and in good standing
under the laws of the State of Delaware. Each of AKDS and the Acquiror has all
requisite corporate power to carry on its business as it is now being conducted.

 

6.2           Due Authority. This Agreement and the Transactions have been duly
authorized by all necessary action on the part of AKDS and the Acquiror. This
Agreement constitutes the valid and binding obligations of AKDS and the
Acquiror, enforceable in accordance with its terms, subject to the
Enforceability Exceptions.

 

6.3           Governmental Approval; Consents. Based on the representation and
warranties contained in Section 5.12, no authorization, license, permit,
franchise, approval, order or consent of, and no registration, declaration or
filing by AKDS or the Acquiror with, any governmental authority, domestic or
foreign, federal, state or local, is required in connection with the execution,
delivery and performance of this Agreement or any other agreement contemplated
hereby by AKDS or the Acquiror.

 

6.4           Valid Issuance. The issuance of the Acquisition Securities has
been duly and validly authorized and, when issued and paid for pursuant to this
Agreement, shall be free and clear of all encumbrances and restrictions (other
than those created by the Seller or Miller), except for restrictions on transfer
imposed by applicable securities laws. Upon the due exercise of the Acquisition
Warrant, the Underlying Acquisition Shares will be validly issued, fully paid
and non-assessable free and clear of all encumbrances and restrictions, except
for restrictions imposed by applicable securities laws or those created by
Miller. AKDS shall have reserved a sufficient number of shares of AKDS Common
Shares for issuance upon the exercise of the Acquisition Warrant, free and clear
of all encumbrances and restrictions, except for restrictions on transfer
imposed by applicable securities laws and except for those created by the Seller
or Miller.

 

 -8- 

 

  

VII.         INDEMNIFICATION

 

7.1           General. The Seller and its members (collectively, the
“Indemnitors”) shall indemnify, defend, and hold the Acquiror and AKDS (each, an
“Indemnitee”) harmless from and against any and all losses, costs, liabilities,
damages, and expenses (including reasonable legal and other expenses incident
thereto) of every kind, nature, and description, including any unassumed
liabilities, and any undisclosed liabilities (collectively "Losses") that result
from or arise out of (i) the breach of any representation or warranty of the
Seller set forth in this Agreement (including the exhibits hereto) or in any
certificate or schedule, or other instrument delivered to the Acquiror pursuant
hereto; (ii) the breach of any of the covenants of the Seller contained in this
Agreement; (iii) any liability of the Seller with respect to the ownership or
use of the Assets prior to the date hereof, whether or not such liability arises
prior to, on or following the Closing; or (iv) any Taxes of the Seller for any
and all taxable periods up to and including the date hereof , without regard to
whether or not the existence of such tax liability would constitute a breach of
a representation or warranty made by the Seller hereunder.

 

7.2           Claims Procedure. Should any claim covered by Section 7.1 be
asserted against any Indemnitee, the Indemnitee shall promptly notify the
Seller; provided, that no delay or failure in notifying any Indemnitor shall
reduce or adversely affect the Indemnitor's liability under this Article VII if
such delay or failure was not prejudicial to the Indemnitor. Upon receipt of
such notice, the Indemnitor shall assume the defense of such claim with counsel
reasonably satisfactory to the Indemnitee, and the Indemnitee shall extend
reasonable cooperation to the Indemnitor in connection with such defense. No
settlement of any such claim shall be made without the consent of the
Indemnitor, such consent not to be unreasonably withheld, nor shall any such
settlement be made by the Indemnitor which does not provide for the absolute,
complete, and unconditional release of the Indemnitee from such claim. In the
event that the Indemnitor shall fail, within a reasonable time, to defend a
claim, the Indemnitee shall have the right to assume the defense thereof without
prejudice to its rights to indemnification hereunder.

 

VIII. POST-CLOSING COVENANTS

 

8.1           No Transferee Liability. Neither Acquiror nor AKDS will by virtue
of the transactions contemplated hereby assume any liabilities or obligations of
the Seller whatsoever and, accordingly, the Seller will take all actions which
Acquiror and AKDS may reasonably request so as to fully indemnify, defend and
hold Acquiror and AKDS harmless from and against any and all transferee
liability arising out of the Acquisition.

 

 -9- 

 

  

8.2           Brokers' Fees. Neither the Seller nor the Acquiror has engaged the
services of any broker or finder in connection with the Transactions. The Seller
and the Acquiror will indemnify, defend and hold the other harmless from and
against any claims made against the other on account of or arising out of their
acts or alleged acts from any person for any other agent's, broker's or finder's
fee or commission incurred in connection with the Transactions. The provisions
of this Section 8.2 (and not the provisions of Article VII) shall apply to any
claim with the scope of the proceeding sentence.

 

8.3           Further Assurances. From time to time, as the Acquiror may
reasonably request in writing, whether at or after the Closing and without
further consideration, the Seller, at its expense, will execute and deliver such
further instruments of conveyance, transfer and confirmation and take such other
action as the Acquiror may reasonably request in order more effectively to
convey, confirm and transfer to the Acquiror of any of the Assets to be
acquired.

 

IX. MISCELLANEOUS

 

9.1           Waiver of Bulk Sales Law Compliance; Indemnity. The Acquiror and
AKDS hereby waive compliance with any applicable bulk sales laws, if applicable.
The Seller will fully indemnify AKDS or the Acquiror, without any deductible,
for any and all liabilities, expenses and costs resulting from the parties'
failure to fully comply with applicable bulk sales laws.

 

9.2           Expenses. Each party shall pay its own expenses incident to the
negotiation, preparation, and performance of this Agreement, including all fees
and expenses of its counsel and accountants for all activities of such counsel
and accountants undertaken pursuant to this Agreement, whether or not the
Transactions are consummated.

 

9.3           Survival of Representations, Warranties and Covenants. All
statements contained in this Agreement (including the exhibits hereto) or in any
schedule, certificate or other instrument delivered by or on behalf of the
Seller pursuant to this Agreement or in connection with the Transactions shall
be deemed representations, warranties, agreements and covenants by the Seller or
the Acquiror, as the case may be, hereunder. All representations and warranties
made by the Seller in this Agreement shall survive the Closing for a period of
two years. All covenants made by the Seller in this Agreement shall survive the
Closing until performed.

 

9.4           Succession and Assignments; Third Party Beneficiaries. This
Agreement may not be assigned (either voluntarily or involuntarily) by any party
hereto without the prior written consent of the other party. Any attempted
assignment in violation of this Section shall be void and ineffective for all
purposes. In the event of an assignment permitted by this Section, this
Agreement shall be binding upon the heirs, successors and assigns of the parties
hereto. Except for AKDS, there are no third party beneficiaries of this
Agreement.

 

The provisions of this Section shall not apply to the acquisition of the Assets
by a different wholly owned subsidiary entity of AKDS, or to the transfer
following such acquisition, to any affiliate of AKDS. Without limiting the
generality of the preceding sentence, references to the Acquiror shall be deemed
to include references to any other subsidiary of AKDS.

 

 -10- 

 

  

9.5           Accuracy of Documents. All documents delivered by the Seller to
Acquiror , and by Acquiror to the Seller, as photocopies faithfully reproduce
the originals thereof, and such originals are authentic and were, to the extent
execution was required, duly executed.

 

9.6           Notices. Any notice, demand or request required or permitted to be
given by any party to any other party pursuant to the terms of this Agreement
shall be in writing and shall be deemed to have been given (a) when delivered
personally, by e -mail or by verifiable facsimile transmission (with an original
to follow) (but if so delivered after 5:00 p.m., New York time, or on a day that
is not a Business Day, at 9:00 a.m., New York time, on the next Business Day),
or (b) on the next Business Day after timely delivery to a nationally-recognized
overnight courier and on the Business Day actually received if deposited in the
United States mail (certified or registered mail, return receipt requested,
postage prepaid), if to a party at its address as such appears below in this
Section (or at such other address for any party as such party shall notify the
other parties) and if to the Company to its principal office,

 

 

If to the Seller, at:

New Dimension Energy Solutions, LLC

c/o Steven Zelkowitz

P.O. Box 759

Wellfleet, MA 02667

     

If to the Acquiror, at:

211 Warren Street, Suite 323

Newark New Jersey 07103 

 

 -11- 

 

  

 

If to Miller, at:

American Express Company

200 Vesey Street, 7th Floor

MC 01-07-14

New York, NY 10285 

 

9.7           Construction. This Agreement shall be construed and enforced in
accordance with the internal laws of the State of New Jersey without giving
effect to the principles of conflicts of law thereof.

 

9.8           Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which shall
together constitute one and the same Agreement. Facsimile copies shall be deemed
to be originals of the original executed document.

 

9.9           No Implied Waiver; Remedies. No failure or delay on the part of
the parties hereto to exercise any right, power, or privilege hereunder or under
any instrument executed pursuant hereto shall operate as a waiver nor shall any
single or partial exercise of any right, power, or privilege preclude any other
or further exercise thereof or the exercise of any other right, power, or
privilege. All rights, powers, and privileges granted herein shall be in
addition to other rights and remedies to which the parties may be entitled at
law or in equity.

 

9.10         Entire Agreement. This Agreement, including the Exhibits and
Schedules attached hereto, sets forth the entire understandings of the parties
with respect to the subject matter hereof, and it incorporates and merges and
supersedes any and all previous communications, representations, warranties,
understandings, agreements, oral or written and cannot be amended or changed
except in writing, signed by the parties.

 

9.11         Headings. The headings of the Sections of this Agreement, where
employed, are for the convenience of reference only and do not form a part
hereof and in no way modify, interpret or construe the meanings of the parties.

 

9.12         Severability. To the extent that any provision of this Agreement
shall be invalid or unenforceable, it shall be considered deleted hereof and the
remainder of such provision and of this Agreement shall be unaffected and shall
continue in full force and effect.

 

[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK
SIGANATURE PAGE TO FOLLOW]

 

 -12- 

 

  

IN WITNESS WHEREOF, the parties hereto have executed this Agreement the day and
year first above written.

 

  ARKADOS ENERGY SOLUTIONS, LLC           By: /s/ Terrence De Franco     Name:  
Terrence De Franco     Title: CEO           ARKADOS, INC.           By: /s/
Terrence De Franco     Name:   Terrence De Franco     Title: President and CEO  
        NEW DIMENSIONS ENERGY SOLUTIONS, LLC           By:  /s/ Steven L.
Zelkowitz     Name:   Steven L. Zelkowitz     Title: Sole Member             /s/
Edward Miller     Edward Miller

 

 -13- 

 

 

